DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The present office action is a replacement office action for the actions mailed to applicant on 7/20/2022 and 7/27/2022. The present office action is identical to each of the mentioned office action except corrections are made in the Examiner’s amendment. The examiner sincerely apologized for the errors made in the mentioned office actions.
In particular, the amendments to claim 6 on line 25 are corrected in the present office action.
Continued Examination Under 37 CFR 1.114
3.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/2022 has been entered.
Response to Amendment
4.         The present office action is made in response to the amendment filed by applicant on 7/8/2022. It is noted that in the amendment, applicant has amended claims 1, 6 and 14; canceled claims 3, 9-12 and 18-30, and added a new set of claims, i.e., claims 31-35, into the application. As amended and newly-added, the pending claims are claims 1, 4, 6-7, 14-17 and 31-35 (Note that claims 2, 5, 8 and 13 were canceled in the amendment of 12/23/2021).
5.         A review of the newly-added claims 31-35 has resulted that each newly-added claims is further limit the subject matter recited in its base claim thus all pending claims 1, 4, 6-7, 14-17 and 31-35 are examined in the present office action.
Response to Arguments
6.         The amendments to the claims as provided in the amendment of 7/8/2022 and applicant's arguments provided in the mentioned amendment, pages 6-10, have been fully considered and yielded the following conclusion.
A) Regarding to the objections to the drawings as set forth in the office action of 3/8/2022, the amendments to the claims as provided in the amendment of 7/8/2022 and applicant’s arguments provided in the mentioned amendment, page 6, have been fully considered and are sufficient to overcome the objections to the drawings set forth in the mentioned office action.
B) Regarding to the objections to claims 12, 14, 24 and 30 as set forth in the office action of 3/8/2022, the objections are moot by the cancelations of the mentioned claims as provided in the amendment of 7/8/2022.
C) Regarding to the rejection of claims 1, 3-4, 6-7, 9-12 and 14-30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and the rejection of claims 6-7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the office action of 9/23/2021, the amendments to the claims as provided in the amendment of 7/8/2022 and applicant’s arguments provided in the mentioned amendment, pages 6-7, have been fully considered and are sufficient to overcome the rejections of the mentioned claims under 35 U.S.C. 112 set forth in the mentioned office action.
However, the amendments to the claims raise new problems of 35 U.S.C. 112 as provided in the present office action. The claims are amended via an examiner’s amendment as provided in the present office action. See Note below.
D) Regarding to the rejection of claims 1, 3-4, 10-12, 14-21, 23-28 and 30 under 35 U.S.C. 103 as being unpatentable over Noguchi et al (Japanese reference No. 2009-198627) in view of Yoshikawa et al (US Patent No. 7,850,319) and Shindo et al (US Publication No. 2014/0168797), and the rejection of claims 9, 22 and 29 under 35 U.S.C. 103 as being unpatentable over Noguchi et al (Japanese reference No. 2009-198627) in view of Yoshikawa et al (US Patent No. 7,850,319) and Shindo et al (US Publication No. 2014/0168797) and further in view of Hsu et al (US Patent No. 7,628,514) as set forth in the office action of 3/8/2022, the amendments to the claims as provided in the amendment of 7/8/2022 and applicant’s arguments provided in the mentioned amendment, pages 7-10, have been fully considered and are sufficient to overcome the rejections of claims 1, 3-4, 9-12, and 14-30 based on the applied arts as set forth in the mentioned office action.
Note
A) Regarding to claim 1: the following problems are found and are suggested to correct.
A1) there is a comma missing after the term “adjacent” on line 14, see the use of a comma at the end of each feature on each of lines 4, 10, 12, 16, 18, 19, and 21. A comma is added after “adjacent” as provided in the below examiner’s amendment;
A2) the feature thereof “a pitch between … 0.4 mm” (lines 15-16) is unclear due to the use of parenthesis for terms thereof “(mutual distance between the apex portions)”. The mentioned feature is amended as --a pitch between the apex portions of the conical recesses that are mutually adjacent is 0.05 mm to 0.4 mm-- as provided in the below examiner’s amendment;
A3) the feature thereof “each conical recess has an opening portion” (line 17) is unclear with respect to the opening portion of each recess recited in the claim on lines 11-12. The mentioned feature is amended as --each polygonal opening portion-- as provided in the below examiner’s amendment.
B) In claim 6: the following problems are found and are suggested to correct.
B1) the feature thereof “a pitch between … 0.4 mm” (lines 19-20) is unclear due to the use of parenthesis for terms thereof “(mutual distance between the linear apex portions)”. The mentioned feature is amended as --a pitch between the linear apex portions of the recesses that are mutually adjacent is 0.05 mm to 0.4 mm-- as provided in the below examiner’s amendment;
B2) the feature thereof “each recess has an opening portion” (line 21) is unclear with respect to the opening portion of each recess recited in the claim on lines 10-11. The mentioned feature is amended as --each quadrilateral opening portion-- as provided in the below examiner’s amendment;
B3) the feature thereof “wherein the injection-molded article material … the base surface” (lines 23-26) is indefinite because the mentioned feature recites “conical recess(es)” on each of lines 24 and 25. Applicant should note that the claim does not recite a “conical” for recess(es), see the claim on line 5. The term “conical” has been deleted as provided in the below examiner’s amendment.
Drawings
7.         The replacement sheet contained figures 7A-7B was received on 12/23/2021. As a result of the changes to the drawings, the application now contains a total of thirteen sheets of figures 1-3, 4A-4B, 5, 6A-6B, 7A-7B, 8A-8B, and 9-16 which includes twelve sheets of figures 1-3, 4A-4B, 5, 6A-6B, 8A-8B and 9-16 as filed on 5/20/2019, and one replacement sheet contained figures 7A-7B as filed on 12/23/2021. The mentioned thirteen sheets of figures 1-3, 4A-4B, 5, 6A-6B, 7A-7B, 8A-8B and 9-16 are approved by the examiner.
EXAMINER’S AMENDMENT
8.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
9.         The application has been amended as follows: 
In the claims:
A) In claim 1:
A1) on line 14, changed “mutually adjacent” to --mutually adjacent,--;
A2) on lines 15-16: changed “a pitch between the conical recesses that are mutually adjacent (mutually distance between the apex portions) is 0.05 mm to 0.4 mm,” to 
--a pitch between the apex portions of the conical recesses that are mutually adjacent is 0.05 mm to 0.4 mm,--;
A3) on line 17: changed “each conical recess has an opening portion that” to --each polygonal opening portion--;
B) In claim 6:
B1) on lines 19-20: changed “a pitch between the recesses that are mutually adjacent (mutually distance between the linear apex portions) is 0.05 mm to 0.4 mm,” to 
--a pitch between the linear apex portions of the recesses that are mutually adjacent is 0.05 mm to 0.4 mm,--;
B2) on line 21: changed “each recess has an opening portion that” to --each quadrilateral opening portion--;
B3) on line 24: changed “the conical recesses” to --the recesses--;
B4) on line 25: changed “each conical recess” to --each recess--.
Allowable Subject Matter
10.         Claims 1, 4, 6-7, 14-17 and 31-35 are allowed.
11.       The following is an examiner’s statement of reasons for allowance:
The anti-reflective structural body constituted of an integrally injection-molded article contained a black material as recited in each of claims 1 and 6 is allowable with respect to the prior art, in particular, the combinations of art provided by the Japanese reference No. 2009-198627, the US Patent Nos. 7,850,319 and 7,628,514 and the US Publication No. 2014/0168797 by the limitations regarding to the conditions governing the pitch between (linear) apex portions of adjacent recesses, the size of the opening portion of each recess, the depth of each recess, and the angle defined by the inclined surface and the normal to the base surface of each recess as recited in the features thereof “a pitch between … the base surface” (claim 1 on lines 15-23 and claim 6 on lines 19-26). An anti-reflective structural body constituted of an integrally injection-molded article contained a black material with all mentioned limitations is not disclosed in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
12.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872